Citation Nr: 1044196	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  07-12 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine 


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
laryngitis with hoarseness, to include on an extra-schedular 
basis pursuant to 38 C.F.R. § 3.321(b).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk
INTRODUCTION

The Veteran served on active duty from June 1984 to October 1988. 

This appeal to the Board of Veterans' Appeals (Board) arose from 
an April 2006 rating decision in which the RO granted service 
connection for laryngitis with hoarseness and assigned an initial 
rating of 10 percent, effective September 28, 2005.  In August 
2006, the Veteran filed a notice of disagreement (NOD) with the 
assigned disability rating.  A statement of the case (SOC) was 
issued in April 2007, and the Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) later 
in April 2007.

Because the appeal involves disagreement with the initial rating 
assigned following the grant of service connection for 
laryngitis, the Board has characterized this matter in light of 
the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

Also, to more accurately reflect the Veteran's contentions and 
what the RO has actually adjudicated in this case, the Board has 
recharacterized the appeal as encompassing the matter set forth 
on the title page.

In June 2007, the Veteran testified during a hearing before a 
Decision Review Officer (DRO) at the RO; a transcript of that 
hearing is of record.  

For the reasons expressed below, the matter on appeal is being 
remanded to the RO, via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the Veteran when further action, 
on his part, is required. 




REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted.

In April 2006, the Veteran was afforded a VA examination to 
obtain a nexus opinion regarding his laryngitis.  The evidence of 
record indicates that the Veteran's disability may have worsened 
in severity since the April 2006 VA examination.  The April 2006 
VA examiner noted that the Veteran's pitch was 90 percent normal 
with speech therapy.  However, the Veteran and his representative 
contend that the Veteran is now unable to speak above a whisper 
on a constant basis.  During the June 2007 DRO hearing, the 
Veteran was unable to communicate except for a whisper and the 
Veteran's representative raised the possibility of rating the 
Veteran for aphonia, due to his inability to speak above a 
whisper. 

In a November 2010 written brief presentation, the Veteran's 
representative contended that the April 2006 VA examination was 
inadequate for rating the Veteran's laryngitis.  Specifically, 
the Veteran's representative asserts that the previous 
examination did not adequately address the rating criteria and 
that the examiner was not licensed at the time of the 
examination.  The Board notes that while the examiner stated that 
the Veteran had laryngitis with hoarseness, there were no 
objective clinical findings related to the Veteran's vocal cords.  

Under these circumstances, the Board finds that the medical 
evidence currently of record is inadequate to resolve the claim 
for a higher initial rating for laryngitis, and that a more 
contemporaneous and comprehensive VA examination-with findings 
responsive to the applicable rating criteria-is needed to 
properly assess the severity of the Veteran's service-connected 
laryngitis.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to 
provide the veteran with a thorough and contemporaneous medical 
examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(an examination too remote for rating purposes cannot be 
considered contemporaneous).

Accordingly, the RO should arrange for the Veteran to undergo VA 
ears, nose, and throat (ENT) examination, by an appropriate 
physician, at a VA medical facility.  The Veteran is hereby 
notified that failure to report to the scheduled examination 
without good cause, may result in a denial of the claim (as this 
claim for higher initial rating, emanating from an original claim 
for service connection, will be considered on the basis of the 
evidence of record).  See 38 C.F.R. § 3.655(b) (2010) .  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate family 
member.  If the Veteran fails to report to the scheduled 
examination, the RO should obtain and associate with the claims 
file (a) copy(ies) of the notice(s) of the date and time of the 
examination sent to him by the pertinent VA medical facility.

In particular, the VA examination report should address the 
rating criteria under Diagnostic Codes 6516 and 6519.  See 38 
C.F.R. § 4.97, Diagnostic Codes 6516 and 6519.  The examination 
report should include all objective findings of the vocal cords 
on examination, such as whether the Veteran has thickening or 
nodules of the vocal cords, polyps, submucous infiltration, or 
pre-malignant changes on biopsy.  Additionally, the examiner 
should offer an opinion as to whether the Veteran's vocal cord 
disability reflects complete, organic aphonia.

Prior to arranging for the Veteran to undergo VA examination, all 
outstanding records of VA treatment should be associated with the 
claims file.  The claims file contains VA medical records from 
the Togus, Maine VA Medical Center (VAMC) and the Saco, Maine VA 
outpatient clinic, through August 2007.  The Board emphasizes 
that records generated by VA facilities that may have an impact 
on the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should 
obtain from the Togus VAMC and Saco VA outpatient clinic any 
outstanding records of treatment for laryngitis, following the 
current procedures prescribed in 38 C.F.R. § 3.159(c) as regards 
requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, and 
that the record before the examiner is complete, the RO should 
also give the Veteran another opportunity to present information 
and/or evidence pertinent to the claim on appeal.  The RO's 
letter to the Veteran should explain that he has a full one-year 
period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); 
but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).

Thereafter, the RO should obtain any additional evidence for 
which the Veteran provides sufficient information and, if 
necessary, authorization following the procedures prescribed in 
38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties to 
notify and assist imposed by the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2010).  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development or notification action deemed 
warranted by the VCAA prior to adjudicating the claim for a 
higher initial rating for laryngitis.  The RO's adjudication of 
the claim should include consideration of whether "staged" 
rating of the Veteran's disability (assignment of different 
ratings for distinct periods of time, based on the facts found) 
pursuant to Fenderson is appropriate.

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should obtain from the Togus VAMC 
and Saco VA outpatient clinic any outstanding 
records of treatment for laryngitis, since 
August 2007.  The RO must follow the 
procedures set forth in 38 C.F.R. § 3.159(c) 
with respect to requesting records from 
Federal facilities.  All records/responses 
received should be associated with the claims 
file.  

2.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization to enable it to 
obtain any additional evidence pertinent to 
the claim on appeal that is not currently of 
record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records that 
were not obtained, explain the efforts taken 
to obtain them, and describe further action 
to be taken.

4.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, the RO 
should arrange for the Veteran to undergo VA 
ENT examination, by an appropriate physician, 
at a VA medical facility.  The entire 
claims file, to include a complete copy 
of the REMAND, must be made available to 
the physician designated to examine the 
Veteran, and the report of examination 
should include discussion of the 
Veteran's documented medical history and 
assertions.  

Specifically, the examiner should examine the 
Veteran's vocal cords and report all 
findings.  Examples of vocal cord findings 
include:  thickening or nodules, polyps, 
submucous infiltration, or pre-malignant 
changes on biopsy.  Additionally, the 
examiner should state whether the Veteran has 
complete, organic aphonia.

The examiner should set forth all examination 
findings, along with complete rationale for 
the conclusions reached, in a printed 
(typewritten) report.

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and 
associate with the claims file a copy of any 
notice(s) of the date and time of the 
examination sent to him by the pertinent VA 
medical facility.

6.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim on appeal in light of 
all pertinent evidence and legal authority, 
to include 38 C.F.R. § 3.321(b)(1).  The RO's 
adjudication of the claim for a higher 
initial rating should also include 
consideration of whether "staged" rating of 
the Veteran's disability, pursuant to 
Fenderson (cited to above) is appropriate.  

8.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC that includes clear reasons 
and bases for all determinations, and afford 
them the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).


